Citation Nr: 0805578	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to special home adaptation housing or a certificate of 
eligibility for a special home adaptation grant.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972.  Service in Vietnam and the award of the Combat Medical 
Badge is evidenced of record.



Procedural history

The veteran's initial claim for specially adapted housing or 
a special home adaptation grant was denied in an October 1995 
Board decision.  A subsequent claim for specially adapted 
housing or special home adaptation grant was not reopened due 
to lack of new and material evidence in September 1999.

In July 2001, the veteran again claimed entitlement to 
specially adapted housing or a home adaptation grant.  His 
claim was denied in a December 2001 rating decision.  The 
veteran disagreed with that decision in September 2002, and  
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) issued a statement of the case 
(SOC) in May 2003.  The veteran did not file a substantive 
appeal as to that issue.

In January 2004, the veteran once again filed a claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  In a May 2004 rating decision, the RO 
reopened and denied the veteran's claim.  The veteran 
disagreed, and after a SOC was issued in August 2005 the 
veteran timely appealed via a substantive appeal dated in 
October 2005.

Issue not on appeal

The May 2004 RO rating decision granted the veteran's claim 
of entitlement to special monthly compensation based on aid 
and attendance effective January 13, 2004, the date of the 
veteran's claim.  The veteran disagreed with that decision as 
to the assignment of an effective date.  In August 2006, the 
RO issued a SOC addressing the issue of entitlement to an 
effective date earlier than January 13, 2004 for special 
monthly compensation based.  The record does not contain a 
substantive appeal as to the issue of an earlier effective 
date for special monthly compensation based aid and 
attendance.    

Thus, the earlier effective date issue is not in appellate 
status and will be addressed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].

The Board notes that the veteran referred to the earlier 
effective date claim in a substantive appeal (VA Form 9) 
which was filed in October 2005 with respect to the specially 
adapted housing issue which is currently on appeal.  That 
filing did not, however, serve to perfect an appeal as to the 
earlier effective date issue, since under law a substantive 
appeal must be filed after the issuance of a SOC, not before.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 2.200, 
20.302 (2007). 

The Board additionally observes that the earlier effective 
date issue was certified as being on appeal by the RO in a VA 
Form 8 dated July 24, 2007.  The Board is not bound by such 
certification, however.  See 38 C.F.R. § 19.35 (2007) [a VA 
Form 8, certification of appeal, is issued by an RO for 
administrative purposes only and does not confer or deprive 
the Board of jurisdiction of an issue].  The Board believes 
the only issue which is on appeal is stated on the first page 
of this decision.

Personal hearing

Although he was somewhat ambivalent on the matter, the 
veteran appeared to request a personal hearing before a 
Veterans Law Judge.  He was therefore scheduled to appear at 
a Travel Board hearing at the RO on September 17, 2007.  The 
veteran did not report for the hearing, and he informed the 
RO that he did not want to reschedule the hearing.

Representation

In March 2001, the veteran informed the RO that he was 
withdrawing his power of attorney with respect to his former 
representative.  The veteran has not since elected to be 
represented.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board is remanding this case so that proper notice under 
the requirements of the Veterans Claims Assistance Act of 
2000 (the VCAA) and the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), may be effected.  
In Kent, the United States Court of Appeals for Veterans 
Claims (the Court) specifically addressed notice requirements 
of the Veterans Claims Assistance Act of 2000 (the VCAA) 
within the context of a veteran's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must provide notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

In this case, the RO failed to provide the veteran with 
notice satisfying Kent.  No notice of new and material 
evidence was provided in the February 2004 VCAA letter 
provided to the veteran.

The Board is of course aware that the RO reopened the claim 
and denied it on its merits, thus rendering any lack of Kent 
notice moot at the RO level.  However, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding any 
favorable decision as to this matter which may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].   

Kent notice therefore must be provided to the veteran.  
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in Kent.

2.  Following the completion of the 
foregoing, and if it is required by the 
state of the record, VBA should 
readjudicate the veteran's claim for 
specially adapted housing or special home 
adaptation grant.  If the claim is denied 
VBA should provide the veteran and any 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



